Exhibit 10.1

Execution Version

NINTH AMENDMENT TO CREDIT AGREEMENT

THIS NINTH AMENDMENT TO CREDIT AGREEMENT, dated as of May 29, 2019 (this “Ninth
Amendment”), by and among Vistra Operations Company LLC (formerly known as TEX
Operations Company LLC), a Delaware limited liability company (the “Borrower”),
Vistra Intermediate Company LLC (formerly known as TEX Intermediate Company
LLC), a Delaware limited liability company (“Holdings”), the other Credit
Parties (as defined in the Credit Agreement referred to below) party hereto,
SunTrust Bank (the “2019 Incremental Revolving Loan Lender”), and Credit Suisse
AG, Cayman Islands Branch, as Administrative Agent and as Collateral Agent.
Capitalized terms used but not defined herein shall have the meaning provided in
the Credit Agreement (as defined below).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
October 3, 2016 (as amended, restated, amended and restated, supplemented and/or
otherwise modified from time to time prior to the Ninth Amendment Effective Date
referred to below, the “Credit Agreement”), among Holdings, the Borrower, the
Lenders party thereto, the Letter of Credit Issuers party thereto, the
Administrative Agent, the Collateral Agent and the other parties named therein;

WHEREAS, the 2019 Incremental Revolving Loan Lender is an existing Revolving
Credit Lender and a Lender, and desires to increase its existing Revolving
Credit Commitment as more specifically provided herein; and

WHEREAS, the Borrower intends to establish a New Revolving Credit Commitment by,
among other things, entering into an Incremental Amendment with the 2019
Incremental Revolving Loan Lender as set forth herein, in each case subject to
the terms and conditions hereof and the Credit Agreement (as modified hereby);

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

  A.

Amendments to Credit Documents.

1.    Amendments and Consents to Credit Agreement. On the Ninth Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

 

  (a)

Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in appropriate alphabetical order:

“Ninth Amendment” means that certain Ninth Amendment, dated as of May 29, 2019,
among Holdings, the Borrower, the other Credit Parties, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

“Ninth Amendment Effective Date” shall have the meaning provided in the Ninth
Amendment.

 

  (b)

The last sentence of the definition of “Revolving Credit Commitment” appearing
in Section 1.1 of the Credit Agreement is hereby amended by deleting said
sentence in its entirety and inserting the following new sentence in lieu
thereof:

Prior to the 2016 Incremental Amendment Effective Date, the aggregate amount of
the Revolving Credit Commitments of all Lenders was $750,000,000, from and after
the 2016 Incremental Amendment Effective Date and prior to the Seventh Amendment
Effective Date, the aggregate amount of the Revolving Credit Commitments of all
Lenders was $860,000,000, from and after the Seventh Amendment Effective Date
and prior to the



--------------------------------------------------------------------------------

Eighth Amendment Effective Date, the aggregate amount of the Revolving Credit
Commitments of all Lenders was $2,500,000,000, from and after the Eighth
Amendment Effective Date and prior to the Ninth Amendment Effective Date, the
aggregate amount of the Revolving Credit Commitments of all Lenders was
$2,675,000,000, and on the Ninth Amendment Effective Date, the aggregate amount
of the Revolving Credit Commitments of all Lenders is $2,725,000,000.

 

  (c)

The last sentence of Section 2.14(f) of the Credit Agreement is hereby amended
by deleting said sentence in its entirety and inserting the following new
sentence in lieu thereof:

For the avoidance of doubt, each of the 2016 Incremental Term Loans and New
Revolving Credit Commitments made or effected pursuant to the 2016 Incremental
Amendment, the 2018 Incremental Term Loans and New Revolving Credit Commitments
made or effected pursuant to the Seventh Amendment, the New Revolving Credit
Commitments effected pursuant to the Eighth Amendment and the New Revolving
Credit Commitment effected pursuant to the Ninth Amendment all constitute
Incremental Term Loan Commitments and Incremental Revolving Credit Commitments,
as applicable, established pursuant to and in accordance with this Section 2.14.

 

  B.

Special Provisions Applicable to 2019 Incremental Revolving Credit Commitment.

The 2019 Incremental Revolving Loan Lender hereby agrees to provide a New
Revolving Credit Commitment in the aggregate principal amount set forth opposite
its name on Schedule I annexed hereto (such New Revolving Credit Commitment, the
“2019 Incremental Revolving Credit Commitment”), on the terms and subject to the
conditions set forth below and in the Credit Agreement (as modified hereby) (the
“2019 Revolving Commitment Increase”).

The 2019 Incremental Revolving Loan Lender (i) confirms that it has received a
copy of the Credit Agreement and the other Credit Documents and the schedules
and exhibits thereto, together with copies of the financial statements referred
to therein and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Ninth Amendment;
(ii) agrees that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement (as modified hereby); (iii)
confirms and reaffirms its appointment and authorization of each Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents (in each case, as modified hereby) as
are delegated to such Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; and (iv) agrees that it will continue to
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement (as modified hereby) are required to be performed by it
as a New Revolving Loan Lender, a Revolving Credit Lender and a Lender.

The 2019 Incremental Revolving Loan Lender hereby agrees to provide the 2019
Incremental Revolving Credit Commitment on the Ninth Amendment Effective Date
(and make Revolving Credit Loans and participate in Revolving Letters of Credit
with respect thereto) on the terms and conditions set forth herein and in the
Credit Agreement (as modified hereby) and in the other Credit Documents. This
Ninth Amendment constitutes the notice required to be given by the Borrower
pursuant to Section 2.14 of the Credit Agreement.

1.    2019 Incremental Revolving Credit Commitment. (a) The parties hereby agree
that on the Ninth Amendment Effective Date, (i) the Total Revolving Credit
Commitment and the aggregate amount of the Revolving Credit Commitments under
the Credit Agreement shall increase by the aggregate amount of the 2019
Incremental Revolving Credit Commitment and (ii) the Borrower and the
Administrative Agent, as the case may be, shall take all actions, if any,
contemplated by clause (b)(x) of Section 2.14 of the Credit Agreement (including
any prepayments and reborrowings (or deemed prepayments and reborrowings) of
Revolving Credit Loans requested by the Administrative Agent after giving effect
to the 2019 Revolving Commitment Increase).

 

2



--------------------------------------------------------------------------------

(b)    Simultaneously with the effectiveness of the 2019 Incremental Revolving
Credit Commitment, the section of Schedule 1.1(a) to the Credit Agreement
entitled “Revolving Credit Commitments” shall be amended and restated in its
entirety as follows (and there shall be an automatic corresponding adjustment to
the Revolving Credit Commitment Percentage of each Revolving Credit Lender in
the aggregate Revolving Letter of Credit Exposure (and Revolving L/C
Participations) to reflect the new Revolving Credit Percentage of each Revolving
Credit Lender in the aggregate Revolving Letter of Credit Exposure (and
Revolving L/C Participations) resulting from the 2019 Revolving Commitment
Increase effected hereby and the amendment and restatement of such section of
Schedule 1.1(a) to the Credit Agreement effected pursuant to this clause (b)):

 

Revolving Credit Lender

  

Revolving Credit Commitment

 

Citibank, N.A.

   $ 200,000,000  

Credit Suisse AG, Cayman Islands Branch

   $ 200,000,000  

Barclays Bank PLC

   $ 175,000,000  

BNP Paribas

   $ 175,000,000  

Credit Agricole Corporate and Investment Bank

   $ 175,000,000  

Deutsche Bank AG New York Branch

   $ 175,000,000  

Goldman Sachs Bank USA

   $ 175,000,000  

JPMorgan Chase Bank, N.A.

   $ 175,000,000  

Mizuho Bank, Ltd.

   $ 175,000,000  

Morgan Stanley Senior Funding, Inc.

   $ 40,000,000  

Morgan Stanley Bank, N.A.

   $ 135,000,000  

MUFG Bank, Ltd.

   $ 175,000,000  

Natixis, New York Branch

   $ 175,000,000  

Royal Bank of Canada

   $ 175,000,000  

SunTrust Bank

   $ 175,000,000  

UBS AG, Stamford Branch

   $ 50,000,000  

Bank of Montreal, Chicago Branch

   $ 175,000,000  

TOTAL:

   $ 2,725,000,000  

(c)    The 2019 Incremental Revolving Credit Commitment shall (i) become a part
of the existing Class of Revolving Credit Commitments for all purposes of the
Credit Agreement and the other Credit Documents and (ii) together with all
related Revolving Credit Exposure, be subject to the same prepayment provisions,
Maturity Date and other terms and conditions applicable to the existing
Revolving Credit Commitments and Revolving Credit Loans (and related Revolving
Credit Exposure) under the Credit Agreement and the other Credit Documents.

2.    2019 Incremental Revolving Loan Lender. The 2019 Incremental Revolving
Loan Lender acknowledges and agrees that it is an existing “Revolving Credit
Lender” and a “Lender” and that upon its execution of this Ninth Amendment and
the provision of its 2019 Incremental Revolving Credit Commitment that it shall
become a “New Revolving Loan Lender” with respect to the 2019

 

3



--------------------------------------------------------------------------------

Incremental Revolving Credit Commitment under, and for all purposes of, the
Credit Agreement and the other Credit Documents (in each case, as modified
hereby), and shall be (or continue to be, as applicable) subject to and bound by
the terms thereof, and shall perform all the obligations of and shall have all
rights of a New Revolving Loan Lender, a Revolving Credit Lender and a Lender
thereunder.

C.    Conditions Precedent. This Ninth Amendment shall become effective as of
the first date (the “Ninth Amendment Effective Date”) when each of the
conditions set forth in this Section C shall have been satisfied:

1.    The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of (a) the Borrower,
(b) each of the other Credit Parties, (c) the 2019 Incremental Revolving Loan
Lender and (d) the Administrative Agent and the Collateral Agent.

2.     The Borrower shall have, to the extent invoiced at least three Business
Days prior to the Ninth Amendment Effective Date, reimbursed or paid all
reasonable and documented out-of-pocket expenses in connection with this Ninth
Amendment and any other reasonable and documented out-of-pocket expenses of the
Administrative Agent and the 2019 Incremental Revolving Loan Lender with respect
to this Ninth Amendment, including the reasonable and documented out-of-pocket
fees, charges and disbursements of counsel for the Administrative Agent and the
2019 Incremental Revolving Loan Lender (and any Affiliate thereof) as required
to be paid or reimbursed pursuant to the Credit Agreement.

3.    The Administrative Agent shall have received a customary legal opinion of
(i) Stephanie Zapata Moore, Executive Vice President and General Counsel of
Vistra Energy Corp., and (ii) Latham & Watkins LLP, New York counsel to the
Credit Parties, in each case, addressed to each Revolving Credit Lender party to
the Credit Agreement (as modified hereby) (including the 2019 Incremental
Revolving Loan Lender), each Revolving Letter of Credit Issuer, the
Administrative Agent and the Collateral Agent, dated as of the Ninth Amendment
Effective Date and in form and substance reasonably satisfactory to the
Administrative Agent.

4.    The Administrative Agent shall have received (w) a certificate from the
Chief Financial Officer or Senior Vice President and Treasurer of the Borrower,
dated the Ninth Amendment Effective Date, substantially in the form of the
certificate provided pursuant to Section 6.9 of the Credit Agreement (with
appropriate adjustments to reflect the incurrence of the 2019 Incremental
Revolving Credit Commitment (and any related Revolving Credit Loans)) and
certifying that, immediately after giving effect to this Ninth Amendment and the
2019 Revolving Commitment Increase and the other transactions contemplated
hereby, the Borrower and its Subsidiaries, on a consolidated basis, are Solvent,
(x) a certificate of good standing (or subsistence) with respect to each Credit
Party from the Secretary of State (or similar official) of the State of such
Credit Party’s organization, (y) a closing certificate executed by an Authorized
Officer of the Borrower, dated the Ninth Amendment Effective Date, certifying as
to the accuracy (with respect to clauses (i), (ii) and (iii) of Section D.2. of
this Ninth Amendment, in all material respects) of the matters set forth in
Section D.2. of this Ninth Amendment and (z) a certificate executed by an
Authorized Officer of the Borrower, dated the Ninth Amendment Effective Date,
certifying as to the incumbency and specimen signature of each officer of a
Credit Party executing this Ninth Amendment or any other document delivered in
connection herewith on behalf of any Credit Party and attaching (A) a true and
complete copy of the certificate of incorporation (or other applicable charter
document) of each Credit Party, including all amendments thereto, as in effect
on the Ninth Amendment Effective Date, certified as of a recent date by the
Secretary of State (or analogous official) of the jurisdiction of its
organization, that has not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to clause
(x) above, (B) a true and complete copy of, or certification that there have
been no changes to, the by-laws (or other applicable operating agreements) of
each Credit Party as in effect on the Ninth Amendment Effective Date and (C) a
true and complete copy of resolutions duly adopted or written consents duly
executed by the board of directors (or equivalent governing body or any
committee thereof) of each Credit Party authorizing the execution, delivery and
performance of this Ninth Amendment, the

 

4



--------------------------------------------------------------------------------

performance of the Credit Agreement and the other Credit Documents (in each
case, as modified hereby), the incurrence of the 2019 Revolving Commitment
Increase and the other transactions contemplated by this Ninth Amendment and
certifying that such resolutions or written consents have not been modified,
rescinded or amended and are in full force and effect.

5.    No Default or Event of Default shall have occurred and be continuing (both
immediately before and immediately after giving effect to this Ninth Amendment
and the 2019 Revolving Commitment Increase and the other transactions
contemplated by this Ninth Amendment).

6.    The Administrative Agent shall have received a certificate, dated as of
the Ninth Amendment Effective Date and executed by an Authorized Officer of the
Borrower, certifying that (a) all of the conditions in clauses C.1 through C.5
(inclusive) above have been satisfied on such date, (b) the Borrower is in
compliance with the requirements of Section 2.14 of the Credit Agreement and
(c) the 2019 Incremental Revolving Credit Commitment were made available, in
reliance on clause (3)(x) of the definition of “Maximum Incremental Facilities
Amount” set forth in the Credit Agreement.

 

  D.

Other Terms.

1.    Credit Agreement Governs. Except as expressly set forth in this Ninth
Amendment, the 2019 Incremental Revolving Credit Commitment (and the related
Revolving Credit Exposure) shall otherwise be subject to the provisions of the
Credit Agreement and the other Credit Documents (in each case, as modified
hereby).

2.    Credit Party Certifications. By execution of this Ninth Amendment, each
Credit Party hereby certifies, solely with respect to itself and on behalf of
the applicable Credit Party and not in his/her individual capacity, that as of
the Ninth Amendment Effective Date:

 

  (i)

such Credit Party has the corporate or other organizational power and authority
to execute and deliver this Ninth Amendment and carry out the terms and
provisions of this Ninth Amendment and the Credit Agreement and the other Credit
Documents (in each case, as modified hereby) and has taken all necessary
corporate or other organizational action to authorize the execution and delivery
of this Ninth Amendment and performance of this Ninth Amendment and the Credit
Agreement and the other Credit Documents (in each case, as modified hereby);

 

  (ii)

such Credit Party has duly executed and delivered this Ninth Amendment and each
of this Ninth Amendment and the Credit Agreement and the other Credit Documents
(in each case, as modified hereby) constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law) (provided that, with respect to the creation and perfection of
security interests with respect to Indebtedness, Stock and Stock Equivalents of
Foreign Subsidiaries, only to the extent the creation and perfection of such
obligation is governed by the Uniform Commercial Code);

 

  (iii)

none of the execution and delivery by such Credit Party of this Ninth Amendment,
the performance by such Credit Party of this Ninth Amendment and the Credit
Agreement and the other Credit Documents (in each case, as modified hereby) or
the compliance with the terms and provisions hereof or thereof or the
consummation of the transactions contemplated hereby will (a) contravene any
applicable provision of any material Applicable Law (including material
Environmental Laws) other than any contravention which would not reasonably be
expected to result in a Material Adverse Effect, (b) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien upon any of the
property

 

5



--------------------------------------------------------------------------------

  or assets of Holdings, the Borrower or any Restricted Subsidiary (other than
Liens created under the Credit Documents, Permitted Liens or Liens subject to an
intercreditor agreement permitted hereby or the Collateral Trust Agreement)
pursuant to the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust or other material debt agreement or
instrument to which Holdings, the Borrower or any Restricted Subsidiary is a
party or by which it or any of its property or assets is bound other than any
such breach, default or Lien that would not reasonably be expected to result in
a Material Adverse Effect, or (c) violate any provision of the Organizational
Documents of such Credit Party;

 

  (iv)

the representations and warranties of such Credit Party contained in the Credit
Agreement and the other Credit Documents (in each case, as modified hereby) are
true and correct in all material respects on and as of the Ninth Amendment
Effective Date (both before and after giving effect thereto) to the same extent
as though made on and as of the Ninth Amendment Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date;

 

  (v)

no Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated hereby (including the
2019 Revolving Commitment Increase); and

 

  (vi)

the Borrower falls under an express exclusion from the “legal entity customer”
definition under 31 C.F.R. §1010.230(e)(2). The applicable exclusion is 31
C.F.R. §1020.315(b)(5).

 

  3.

Borrower Covenants. By its execution of this Ninth Amendment, the Borrower
hereby covenants that the Borrower shall make any payments required pursuant to
Section 2.11 of the Credit Agreement in connection with the Revolving Credit
Loans related to the 2019 Incremental Revolving Credit Commitment.

 

  4.

Recordation of the New Commitments and Loans. On the Ninth Amendment Effective
Date (promptly after giving effect thereto), the Administrative Agent will
record the 2019 Incremental Revolving Credit Commitment provided by the 2019
Incremental Revolving Loan Lender (and related Revolving Credit Loans) (and the
Administrative Agent will take into account and make an appropriate record of
the amended and restated schedule of Revolving Credit Commitments set forth in
Section B.1.b. of this Ninth Amendment), in each case, in the Register.

 

  5.

Amendment, Modification and Waiver. This Ninth Amendment may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered in accordance with the provisions of Section 13.1 of the Credit
Agreement.

 

  6.

Entire Agreement. This Ninth Amendment, the Credit Agreement (as modified
hereby) and the other Credit Documents constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties or any of them with respect to the subject matter hereof.

 

  7.

GOVERNING LAW. THIS NINTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

  8.

Severability. Any term or provision of this Ninth Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the

 

6



--------------------------------------------------------------------------------

  remaining terms and provisions of this Ninth Amendment or affecting the
validity or enforceability of any of the terms or provisions of this Ninth
Amendment in any other jurisdiction. If any provision of this Ninth Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

  9.

Counterparts. This Ninth Amendment may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement. Delivery of a counterpart to this Ninth Amendment by
electronic means shall be as effective as delivery of an original counterpart
hereof.

 

  10.

Submission to Jurisdiction. Each party hereto irrevocably and unconditionally:

 

  a.

submits for itself and its property in any legal action or proceeding relating
to this Ninth Amendment and the other Credit Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

 

  b.

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

  c.

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at such address of which
the Administrative Agent shall have been notified pursuant to Section 13.2 of
the Credit Agreement;

 

  d.

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction;

 

  e.

subject to the last paragraph of Section 13.5 of the Credit Agreement, waives,
to the maximum extent not prohibited by Applicable Law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
D.10 any special, exemplary, punitive or consequential damages; and

 

  f.

agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Applicable Law.

11.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS NINTH AMENDMENT AND FOR ANY
COUNTERCLAIM THEREIN.

12.    Reaffirmation. By executing and delivering a counterpart hereof, (i) each
Credit Party hereby agrees that, as of the Ninth Amendment Effective Date and
after giving effect to this Ninth Amendment and the transactions contemplated
hereby, all Obligations of the Borrower (including, without limitation, the
Revolving Credit Exposure with respect to the 2019 Incremental Revolving Credit
Commitment) shall be guaranteed pursuant to the Guarantee in accordance with the
terms and provisions thereof and shall be secured pursuant to the Security
Documents in accordance with the terms and provisions thereof; (ii) each Credit
Party hereby (A) agrees that, notwithstanding the effectiveness of this Ninth
Amendment, as of the Ninth Amendment Effective Date and after giving effect
thereto, the Security Documents continue to be in full force and effect,
(B) agrees that, as of the Ninth Amendment Effective Date and after giving
effect to this Ninth Amendment and the transactions

 

7



--------------------------------------------------------------------------------

contemplated hereby, all of the Liens and security interests created and arising
under each Security Document to which it is a party remain in full force and
effect on a continuous basis, and the perfected status and priority of each such
Lien and security interest continues in full force and effect on a continuous
basis, unimpaired, uninterrupted and undischarged, as collateral security for
its Obligations under the Credit Documents (as modified hereby) to which it is a
party, in each case, to the extent provided in, and subject to the limitations
and qualifications set forth in, such Credit Documents (as modified hereby) and
(C) affirms and confirms all of its obligations and liabilities under the Credit
Agreement and each other Credit Document (as modified hereby) to which it is a
party, in each case after giving effect to this Ninth Amendment and the
transactions contemplated hereby, including its guarantee of the Obligations and
the pledge of and/or grant of a security interest in its assets as Collateral
pursuant to the Security Documents (as modified hereby) to which it is a party
to secure such Obligations, all as provided in the Security Documents (as
modified hereby), and acknowledges and agrees that, as of the Ninth Amendment
Effective Date, such obligations, liabilities, guarantee, pledge and grant
continue in full force and effect in respect of, and to secure, such Obligations
under the Credit Agreement and the other Credit Documents, in each case after
giving effect to this Ninth Amendment and the 2019 Revolving Commitment Increase
effected hereby and the other transactions contemplated hereby; and (iii) each
Guarantor agrees that nothing in the Credit Agreement, this Ninth Amendment or
any other Credit Document shall be deemed to require the consent of such
Guarantor to any future amendment to the Credit Agreement.

13.    Miscellaneous. This Ninth Amendment shall constitute a Credit Document
for all purposes of the Credit Agreement and the other Credit Documents (in each
case, as modified hereby) and shall also constitute an Incremental Amendment.
The provisions of this Ninth Amendment are deemed incorporated as of the Ninth
Amendment Effective Date into the Credit Agreement as if fully set forth
therein. Except as specifically modified by this Ninth Amendment, (i) the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and (ii) the execution, delivery and performance of this Ninth Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Credit Agreement or any
of the other Credit Documents.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Ninth Amendment as of the date first set
forth above.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Authorized Signatory By:  

/s/ Andrew Griffin

Name:   Andrew Griffin Title:   Authorized Signatory

[Signature Page to Vistra Operations Company Ninth Amendment]



--------------------------------------------------------------------------------

SUNTRUST BANK, as 2019 Incremental Revolving Loan Lender By:  

/s/ Peter Almond

Name:   Peter Almond Title:   Managing Director

[Signature Page to Vistra Operations Company Ninth Amendment]



--------------------------------------------------------------------------------

VISTRA OPERATIONS COMPANY LLC, as Borrower By:  

/s/ Kristopher E. Moldovan

Name:   Kristopher E. Moldovan Title:   Senior Vice President and Treasurer
VISTRA INTERMEDIATE COMPANY LLC, as Holdings By:  

/s/ Kristopher E. Moldovan

Name:   Kristopher E. Moldovan Title:   Senior Vice President and Treasurer

[Signature Page to Vistra Operations Company Ninth Amendment]



--------------------------------------------------------------------------------

ANP BELLINGHAM ENERGY COMPANY, LLC ANP BLACKSTONE ENERGY COMPANY, LLC BIG BROWN
POWER COMPANY LLC CALUMET ENERGY TEAM, LLC CASCO BAY ENERGY COMPANY, LLC COFFEEN
AND WESTERN RAILROAD COMPANY COLETO CREEK POWER, LLC COMANCHE PEAK POWER COMPANY
LLC DALLAS POWER & LIGHT COMPANY, INC. DYNEGY ADMINISTRATIVE SERVICES COMPANY
DYNEGY ASSOCIATES NORTHEAST LP, INC. DYNEGY COAL GENERATION, LLC DYNEGY COAL
HOLDCO, LLC DYNEGY COAL TRADING & TRANSPORTATION, L.L.C. DYNEGY COMMERCIAL ASSET
MANAGEMENT, LLC DYNEGY CONESVILLE, LLC DYNEGY DICKS CREEK, LLC DYNEGY ENERGY
SERVICES (EAST), LLC DYNEGY ENERGY SERVICES, LLC DYNEGY FAYETTE II, LLC DYNEGY
GAS IMPORTS, LLC DYNEGY HANGING ROCK II, LLC DYNEGY KENDALL ENERGY, LLC DYNEGY
KILLEN, LLC DYNEGY MARKETING AND TRADE, LLC DYNEGY MIAMI FORT, LLC DYNEGY
MIDWEST GENERATION, LLC DYNEGY MORRO BAY, LLC DYNEGY MOSS LANDING, LLC DYNEGY
NORTHEAST GENERATION GP, INC. DYNEGY OAKLAND, LLC DYNEGY OPERATING COMPANY
DYNEGY POWER GENERATION INC. DYNEGY POWER MARKETING, LLC DYNEGY POWER, LLC
DYNEGY RESOURCE II, LLC DYNEGY RESOURCES GENERATING HOLDCO, LLC DYNEGY SOUTH
BAY, LLC DYNEGY STUART, LLC DYNEGY WASHINGTON II, LLC DYNEGY ZIMMER, LLC ENNIS
POWER COMPANY, LLC

 

[Signature Page to Vistra Operations Company Ninth Amendment]



--------------------------------------------------------------------------------

EQUIPOWER RESOURCES CORP. FORNEY PIPELINE, LLC GENERATION SVC COMPANY HAVANA
DOCK ENTERPRISES, LLC HAYS ENERGY, LLC HOPEWELL POWER GENERATION, LLC ILLINOIS
POWER GENERATING COMPANY ILLINOIS POWER MARKETING COMPANY ILLINOIS POWER
RESOURCES GENERATING, LLC ILLINOIS POWER RESOURCES, LLC ILLINOVA CORPORATION
IPH, LLC KINCAID GENERATION, L.L.C. LA FRONTERA HOLDINGS, LLC LAKE ROAD
GENERATING COMPANY, LLC LIBERTY ELECTRIC POWER, LLC LONE STAR ENERGY COMPANY,
INC. LONE STAR PIPELINE COMPANY, INC. LUMINANT ENERGY COMPANY LLC LUMINANT
ENERGY TRADING CALIFORNIA COMPANY LUMINANT ET SERVICES COMPANY LLC LUMINANT
GENERATION COMPANY LLC LUMINANT MINING COMPANY LLC MASSPOWER, LLC MIDLOTHIAN
ENERGY, LLC MILFORD POWER COMPANY, LLC NCA RESOURCES DEVELOPMENT COMPANY LLC
NEPCO SERVICES COMPANY NORTHEASTERN POWER COMPANY OAK GROVE MANAGEMENT COMPANY
LLC ONTELAUNEE POWER OPERATING COMPANY, LLC PLEASANTS ENERGY, LLC
RICHLAND-STRYKER GENERATION LLC SANDOW POWER COMPANY LLC SITHE ENERGIES, INC.
SITHE/INDEPENDENCE LLC SITHE/INDEPENDENCE POWER PARTNERS, L.P. SOUTHWESTERN
ELECTRIC SERVICE COMPANY, INC. TEXAS ELECTRIC SERVICE COMPANY, INC. TEXAS ENERGY
INDUSTRIES COMPANY, INC. TEXAS POWER & LIGHT COMPANY, INC.

 

[Signature Page to Vistra Operations Company Ninth Amendment]



--------------------------------------------------------------------------------

TEXAS UTILITIES COMPANY, INC. TEXAS UTILITIES ELECTRIC COMPANY, INC. T-FUELS,
LLC TXU ELECTRIC COMPANY, INC. TXU ENERGY RETAIL COMPANY LLC TXU RETAIL SERVICES
COMPANY UPTON COUNTY SOLAR 2, LLC VALUE BASED BRANDS LLC VISTRA ASSET COMPANY
LLC VISTRA CORPORATE SERVICES COMPANY VISTRA EP PROPERTIES COMPANY VISTRA
FINANCE CORP. VISTRA PREFERRED INC. WHARTON COUNTY GENERATION, LLC WISE COUNTY
POWER COMPANY, LLC WISE-FUELS PIPELINE, INC., as Subsidiary Guarantors By:  

/s/ Kristopher E. Moldovan

Name:   Kristopher E. Moldovan Title:   Senior Vice President and Treasurer

[Signature Page to Vistra Operations Company Ninth Amendment]



--------------------------------------------------------------------------------

SCHEDULE I

 

2019 Incremental Revolving Loan Lender

  

Type of Commitment

   Amount  

SunTrust Bank

   2019 Incremental Revolving Credit Commitment    $ 50,000,000  

Total:

   N/A    $ 50,000,000  